Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 02/01/2021.
Claims 4-5, 14-15 and 19 are cancelled and claims 21-25 are newly added by the applicant.
Claims 1-3, 6-13, 16-19 and 21-25 remain pending in the application, where claims 1, 10 and 18 are independent.
The rejection under double patenting has been withdrawn because the arguments and amended claims overcomes the rejection. 
The claim rejection under 112 and 101 have been withdrawn because the arguments and amended claims overcome the rejections.

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 03/12/2021 has been filed after the filing date of the application and last office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 



Allowable Subject Matter
Claims 1-3, 6-13, 16-19 and 21-25 are allowable after a thorough search, examination, persuasive amendment and arguments over the prior art of record.

Examiner's Statement of Reason for Allowance 
The following is an examiner’s statement of reasons for allowance:
	The Applicants' replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed on 02/01/2021 and further amendment are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompanying the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Md Azad/
Primary Examiner, Art Unit 2119